         Case 1:13-cr-00378-AJN Document 195 Filed 02/03/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      2/3/2021


 United States of America,


                –v–                                                             13-cr-378 (AJN)

                                                                                    ORDER
 John Thompson,

                       Defendant.



ALISON J. NATHAN, District Judge:

       The Court is in receipt of the counseled supplement to Mr. Thompson’s motion for

compassionate release dated January 31, 2021, and additional exhibit dated February 3, 2021,

which defense counsel has requested to file under seal. Although the Court agrees that Mr.

Thompson’s medical records should be maintained under seal, the brief and most of the exhibits

do not implicate confidential information and should appear on the public docket. The Court

typically allows general descriptions of the medical conditions of a defendant seeking

compassionate release to appear in publicly filed briefing. Within one week, defense counsel

should file the brief and exhibits on the public docket, redacting only (1) Exhibit C, which

contains medical records, and (2) the names, mailing addresses, and email addresses of family

members in Exhibit F, which contains family letters in support of the motion. Defense counsel

may also propose any additional, narrowly tailored redactions as appropriate.


       SO ORDERED.


Dated: February 3, 2021                           __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
